Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 1/06/2022.
2.	Claims 1-2, 4-8, 10-14, and 16-18 are pending, wherein claims 1, 4, 7, 10, 13,  and 16  are amended.
Response
3.	The examiner withdraws 35 USC 102/103, and 35 USC 112 rejections (mailed on 10/06/2021), due to applicant’s above amendment.
Reason for allowance
4.	Per independent claims 1, 7, and 13: While closest art of record of Greul suggests several claimed features of  a system, a method, and an electric power steering system; Greul does not disclose a turning angle limitation section configured to reduce the turning angle when it is determined that the normative yaw rate is larger than the actual yaw rate, wherein the turning-angle limitation determination section determines whether a yaw rate deviation obtained by deducting the actual yaw rate from the normative yaw rate is equal to or larger than a first threshold value; and when it is determined that the yaw rate deviation is equal to or larger than the first threshold value, the turning angle limitation section reduces the turning angle so that the yaw rate deviation is larger than zero and converges on a second threshold value that is smaller than the first  threshold value.
It is for this reason that the applicant’s claimed invention defines over above cited prior art of record.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims  1-2, 4-8, 10-14, and 16-18 are allowed.
8.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662